DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s remarks filed 5/19/22 have been fully considered and entered. Applicants remarks are found persuasive to overcome the rejections of claims 1-20 rejected as being unpatentable over the cited prior art of Richeson et al., US 9,498,932 in view of Moody, III et al., US 2017/0246832. Specifically, Applicants have persuasively argued that the cited combination of prior art does not teach the claimed melt-blown layers having the claimed fiber distribution. As such, these rejections are hereby withdrawn. Claims 1-20 are in condition for allowance. 


Allowable Subject Matter
2.	With regard to claims 1 and 19, there is no known prior art which teach the claimed non-woven composite fabric comprising the claimed non-woven melt-blown layers having the claimed fiber distributions. A prior art search produced the closest prior art as cited by the Examiner in the previous Non-Final Action. Further, the Examiner reviewed the international search report provided by Applicants. The Examiner is of the position that the references cited in the search report either singularly or in combination also fail to anticipate and/or render obvious the claimed non-woven composite fabric. Presently, there is no known suggestion or teaching in the prior art and there is no known motivation to combine references to form an obviousness type rejection. Claims 2-18 and 20 are found allowable as they depend either directly or indirectly from claims 1 and 19. 



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789